Citation Nr: 1819039	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tongue cancer now claimed as throat cancer, to include as due to exposure to toxic herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel






INTRODUCTION

The Veteran served from June 1970 to December 1971, including service in Vietnam for which he was awarded the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter previously came before the Board in July 2016, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDINGS OF FACT

1. The Veteran served in Vietnam and exposure to toxic herbicide agents is presumed. 

2. The Veteran was diagnosed with a squamous cell carcinoma base of the tongue in November 2006.

3. The Veteran's tongue cancer is not presumptively related to toxic herbicide exposure. 

4. The Veteran has been clinically noted to have no evidence of disease since March 2007. 

5. The evidence of record does not show that the Veteran has had a current diagnosis of throat cancer, for the period on appeal. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for tongue cancer now claimed as throat cancer, to include as due to exposure to toxic herbicides have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309 (e) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  VA has met its duties to notify and assist.  

This appeal was remanded by the Board in July 2016 in order to schedule the Veteran for a VA examination and obtain outstanding treatment records.  The Veteran underwent a VA examination in July 2017 and his outstanding treatment records were obtained.  The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Service Connection

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 CFR § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e). Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57, 589 (1996), and 67 Fed. Reg. 42,600, 42, 608 (2002).

The Veteran claims that his tongue and throat cancer was caused by his exposure to herbicides while in-service.  The Board finds that, for the period on appeal, service connection for tongue cancer, now claimed as throat cancer, is not warranted.

As an initial matter, the Board determines that service connection is not warranted on a presumptive basis, as he does not have a disorder that is presumptively related to toxic herbicide exposure under 38 C.F.R. § 3.309.  Specifically, cancer of the tongue is not a disorder that is presumptively related to service.  Moreover, while the Board has previously suggested that throat cancer is a disorder that is related to toxic herbicide exposure, this is erroneous.  Specifically, service connection is warranted on a presumptive basis for any "respiratory cancer," which 38 C.F.R. § 3.309 characterizes as cancers to the lung, bronchus, larynx and trachea.  While in the same general site in the body, none of these examples are part of the throat, nor is it reasonable to conclude that throat cancer could be part of the respiratory system.  

In any event, this issue is likely moot, as the Veteran's treatment records do not reveal that his tongue cancer has metastasized to throat cancer.  The Veteran's December 2007 treatment records reveal no pathology in the oropharynx by inspection or palpitation.  Additionally, his neck examination was benign.  Similarly, at a VA examination in July 2017, The examiner noted that the Veteran's medical records showed no metastases to the throat but metastases to right cervical lymph nodes and he did not have a diagnosis of throat cancer.  Furthermore, the examiner noted that the Veteran's tongue cancer did not metastasize to the throat as the pathology report of the posterior pharynx was negative for malignancy. 

As a final matter, while the Veteran has asserted that his tongue cancer may be a soft-tissue sarcoma (which is presumed related to toxic herbicide exposure) there is no basis for this in the evidence of record.  Indeed, biopsy reports indicate that he was diagnosed with squamous cell carcinoma, which is an entirely different form of cancer.  Therefore, service connection is not warranted on a presumptive basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for tongue cancer with proof of actual direct causation as due to active duty service. See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.  The Veteran's service treatment records (STR's) are silent for any treatment for, reports of, or diagnosis of tongue or throat cancer.  At his December 1971 separation examination, the Veteran reported that he was in good health.  

Post-service treatment records first show treatment for tongue cancer 35 years after service.  The Veteran's treatment records show that in November 2006, he underwent ENT pan endoscopy that revealed a right base of the tongue lesion that was confirmed through a biopsy as invasive squamous cell carcinoma with right neck lymph node metastasis.  He was treated with 6 1/2 weeks of radiation therapy and chemotherapy until March 2007.  In March 2007 he was noted to be in remission with improvement and mostly complained of difficulty with dry mouth and swallowing.  In September 2007, an examination of the Veteran's oropharynx showed a yeast infection, however no oral lesions were seen.  The Veteran was found to clinically have no evidence of disease in December 2007.  During follow-up examinations in February 2008 and April 2008,  the examiner noted that the Veteran was without evidence of active disease.  Furthermore, medical records from October 2011 reveal that the Veteran was very doing well post cancer.   Indeed, the Veteran has not asserted that he has experienced tongue cancer since service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's claimed disabilities and either his active duty or toxic herbicide exposure.  In this case, the Board finds that the weight of the competent evidence is against such a nexus.

The February 2017 VA examiner opined that the Veteran's claimed condition was less likely than not incurred or caused by an in-service injury, event, or illness as he did not exhibit loss of any part of the tongue.  The examiner also noted that the Veteran had not experienced a recurrence of base of tongue cancer since his completion of radiation treatment in 2007.  

The Veteran was afforded a new VA examination in July 2017 and the examiner opined that the diagnosis of tongue cancer was less likely than not incurred or caused by Agent Orange exposure in service as a review of the medical records show no evidence of tongue cancer during active duty nor was there a finding of tongue cancer within 12 months of military service.  Additionally, the examiner noted that the Veteran's medical records show that the finding of tongue cancer was confirmed by biopsy in November 2006, which was 35 years post separation from military service.  The examiner noted that the Veteran's medical records showed no metastases to the throat but metastases to right cervical lymph nodes and he did not have a diagnosis of throat cancer.  Furthermore, the examiner noted that the Veteran's tongue cancer did not metastasize to the throat as the pathology report of the posterior pharynx was negative for malignancy. 

The Board acknowledges that the Veteran, through his representative, has challenged the adequacy of the February 2017 VA examination and accompanying opinion.  The representative asserts that the opinion is inadequate because the examiner has no expertise in throat disorders as she is a family nurse practitioner.  The representative also argues that the examiner failed to consider or discuss all possible avenues of approach in determining whether or not the Veteran's condition may have been caused by the dioxins contained in Agent Orange. 

A VA examiner is presumed to have properly discharged their duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting their opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).

A review of the VA examination demonstrates that it and its accompanying opinion were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and with consideration of the lay statements.  The only evidence that has been presented that the examiner did not conduct an appropriate examination is the representative's own contentions, which are not based upon medical education and training.  Consequently, the Board concludes that clear evidence to the contrary has not been presented to overcome the presumption of regularity.  Therefore, the Board finds that the July 2017 VA examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a tongue cancer, now claimed as throat cancer and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for tongue cancer now claimed as throat cancer, to include as due to exposure to herbicides is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


